57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
AMHERST DEVELOPMENT COMPANY;  Stafford R. Robert;  PlantersQuarters Limited Partnership;  Clyde F. Johnson,Plaintiffs-Appellees,v.Philip Y. KIM, Defendant-Appellant,andCharles R. HOLM, Jr.;  International Funding and DevelopmentGroup, Incorporated;  Sharpe K. Kim, Defendants.
No. 94-2610.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 13, 1995.

Philip Y. Kim, Appellant Pro Se.  John J. Sabourin, Jr., Hazel & Thomas, P.C., Falls Church, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's report and recommendation that monetary judgment be entered against him.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED